     Case: 1:20-cr-00880 Document #: 26 Filed: 01/21/21 Page 1 of 1 PageID #:63

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:20−cr−00880
                                                         Honorable Gabriel A. Fuentes
Maurice Barfield
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 21, 2021:


        MINUTE entry before the Honorable Beth W. Jantz:Detention hearing as to
Maurice Barfield held on 01/21/2021. By agreement and consent of the parties and
pursuant to the CARES Act, all parties appear telephonically. For the reasons stated in
open court, the Court finds that there are no conditions or combination of conditions to
have defendant released on bond. Detention Order to follow. Preliminary Examination set
for 02/01/2021 at 02:30 p.m. To join the call, counsel shall dial 888−273−3658 and enter
access code 2217918. Defendant, Maurice Barfield (1) is hereby remanded into federal
custody and shall remain in custody until further order of the Court. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
